Exhibit 10.2 NOTICE OF CONVERSION To: CDSS Wind Down Inc. I, Steven B. Solomon hereby elect to convert $18,821 principal of my Convertible Promissory Note [and all interest accrued upon such principal amount] into shares of Common Stock (the "Shares") of CDSS Wind Down Inc. (the "Company") for 62 million shares. I understand that the shares issued are restricted and that the certificate representing the shares shall be imprinted with a legend as required under applicable federal and state securities laws. I am delivering this Notice and the Convertible Promissory Note to the Company. Please issue a certificate representing the Shares, and a replacement Note for the remaining balance thereof, in my name and to the address specified below. Signed: /s/ Steven B. Solomon Date: April 30, 2010 Name: Steven B. Solomon Address: 2100 McKinney Avenue, Suite 1500 Dallas, Texas 75201
